_ „ , i.,, Report of the master, and all subsequent proceedings thereon set aside, and the enrollment of the decree discharged. And the cause referred back to the master to review his report, and to take further testimony, and to ascertain the amount of the complainant’s damages, with liberty to complainant to use the testimony already taken before the master, and to the defendants to compel the attendance of the witnesses who were then examined, and to cross-examine them. Order also to direct that on the coming and confirmation of the master’s report, the complainant have execution against the defendants Vanderkemp & Evans for the amount of the damages which shall be reported by the master, together with his costs as directed by the decree of April, 1839 ; which are to be retaxed. But neither party to have costs as against the other, upon this application.